Title: From George Washington to Clement Biddle, 19 September 1787
From: Washington, George
To: Biddle, Clement



Dear Sir,
Head of Elk [Md.] 19th Septr 1787.

Yesterday before I left the City, I wrote to Captn Morris requesting the favor of him to furnish me with a description of the hounds he was so good as to give me, that I might know how to apply the names contained in the list you sent me; for without, though I had eight names, I might not apply one right; Whether Captn Morris sent the discription, or not, I will not say, but it did not come to my hands, and without it, I shall find myself at a loss. I asked some other questions also; answers to which would be satisfactory, and I would thank you for obtaining & forwarding them to me by the first Post after this letter shall have reached you; my letter to him, will remind him of them, on your application. I am Dear Sir Yr Obedt & Obliged Servt

Go: Washington

